Citation Nr: 1723137	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot condition, claimed as due to a cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Following initial adjudication of the claim, jurisdiction was transferred to the RO in St. Petersburg, Florida.

In May 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2016, the Board remanded the current issue for further evidentiary development.

It appears that action still has not been taken regarding the Veteran's claim of entitlement to service connection for periodontal disease for the purpose of receiving dental treatment, which the Board discussed in its September 2016 remand.  To the extent that this claim is not already being developed, it is again referred to the AOJ for additional referral to the appropriate VA Medical Center.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2016, the Board remanded the instant claim so that the Veteran could be afforded a VA examination.  The requested examination was scheduled in November 2016, but the Veteran failed to appear.  However, later that month, the Veteran contacted VA, asserted that he did not receive notice of the scheduled examination, and requested that the examination be rescheduled.  In January 2017, the Veteran again contacted VA and requested that the examination be rescheduled, preferably with three weeks' advance notice due to his new position as a truck driver.  

In light of the Veteran's assertion that he did not receive notice of the previously scheduled VA examination, the Board will afford him the benefit of the doubt and again remand his claim for an examination.  The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2016).

Ongoing VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot condition, providing him with notice of the examination three or more weeks prior to the examination date, if possible.  The entire claims file must be reviewed in conjunction with the examination report.

The examiner is asked to diagnose any foot problems.  The examiner should review the May 2016 private medical record and, if any disability noted therein is ruled out, a complete explanation for that determination should be provided.

For each diagnosed foot disability, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service, including as a result of exposure to cold weather.  In this regard, the examiner should specifically address the Veteran's assertion that his foot disorder existed prior to his diagnosis of diabetes mellitus.

A complete rationale must be provided for all opinions.  The rationale must discuss the pertinent evidence of record, to include the lay statements submitted by the Veteran, his family, his fiancée, and her family.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

